Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 2-7-2022 has been entered.  Claims 1-2, 4-8, and 10-12 are pending and examined in this Action. 

Information Disclosure Statement
The information disclosure statement filed 2-7-2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,161,287 to Swanson in view of US 6,026,577 to Ferraro.  

In re Claim 1, Swanson teaches a shaving razor cartridge (see e.g., Fig. 1 #14 and #12 – see also Col. 5, ll. 35-43) comprising: a housing that extends between a front end and a rear end (see Fig. 5, showing a front end and a rear end of #12, the front end at the “top” and the rear end “at the bottom” of the page), the housing comprising: 
a blade support portion (see Fig. 1, area around #24) positioned between the front end and the rear end and comprising: 
a cap (see Fig. 2, #18); and a guard (see Fig. 2, #23) spaced from the cap and cooperating with the cap to define a shaving plane (see e.g. Figs. 1-2); and 
a handle interface portion (see Fig. 11, #14) positioned between the front end and the rear end and comprising (see Fig.11, showing portions of #14 – arm #39 positioned between the “top” and “bottom” of #12; in addition the entire structure of #12 and #14 is considered a cartridge as it is replaced as a combination, and the lower portion of #14 is considered the rear end and the upper portion of #12 is considered the upper end – see discussion in the response to arguments): 
a front wall comprising a lower surface and an interior surface (see annotated Fig. 5, below); 
a rear wall comprising a lower surface and an interior surface (see annotated Fig. 5, below); 

    PNG
    media_image1.png
    508
    710
    media_image1.png
    Greyscale

a first sidewall extending between the front wall and the rear wall and comprising a lower surface and an interior surface (see annotated Fig. 3, below); 
a second sidewall extending between the front wall and the rear wall and comprising a lower surface and an interior surface (see annotated Fig. 3, below); 

    PNG
    media_image2.png
    692
    826
    media_image2.png
    Greyscale


an upper surface defining an upper opening (see annotated Fig. 5, above); and 
a first shoulder portion comprising a first shoulder surface (see annotated Fig. 7, below) and extending laterally from at least one of the front wall, the rear wall, and the first sidewall such that the interior surface of each of the front wall, the rear wall, and the first sidewall (see annotated Fig. 7, below) from which the first shoulder portion extends meets with the first shoulder surface at a first interface (see annotated Fig. 7, below); and 

    PNG
    media_image3.png
    380
    816
    media_image3.png
    Greyscale

at least one razor blade disposed in the blade support portion between the cap and the guard (see blades #16 in Fig. 2, 
wherein: the lower surface of the front wall, the lower surface of the rear wall, the lower surface of the first side wall and the lower surface of the second side wall cooperate to define a lower opening (see annotated Fig. 3, above); 
the first sidewall and the second sidewall are spaced from each other (see annotated Fig. 3, above) and the front wall and the rear wall are spaced from each other (see annotate Fig 5, above) such that the respective interior surfaces of the front wall, the rear wall, the first sidewall and the second sidewall cooperate to define a handle receptacle (see Col. 5, ll. 27-33) that extends between the upper opening and the lower opening; 
the front wall, the rear wall, the first sidewall, and the second sidewall cooperate to define a first perimeter that extends along the first interface (see annotated Figs. 3 and 5, above); 
the first shoulder portion extends to the upper surface (see annotated Fig. 7, above); the upper opening defines a second perimeter; and the first perimeter is greater than the second perimeter (see annotated Figs. 5 and 7, below).

    PNG
    media_image4.png
    486
    624
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    487
    767
    media_image5.png
    Greyscale

Swanson does not teach the connection at the back of the cartridge, and, as such does not teach the rear wall is interposed between the handle interface portion and the blade support portion such that the rear wall defines at least a portion of the blade support portion.

However, Ferraro teaches that it is old and well known to place the connection on the back of a cartridge (see e.g., Ferraro, Figs. 1-2, #15). In the same field of invention, replaceable razor cartridges/handles, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to utilize the connection structure of Swanson on the cartridge type of Ferraro, i.e. placing the aperture of Ferraro directly on the cartridge.   Doing so would allow the user the choice of either the blade cartridge type of Ferraro or the blade cartridge type of Swanson on the same handle.  Doing so would allow the user to have a fixed-style of razor cartridge that is replaceable, without having to dispose of the handle (see Ferraro, Col. 1, ll. 24-51).  The Examiner notes that Ferraro teaches that one advantage of a disposable razor is price (see Ferraro, Col. 1, ll. 15-20).  As such, removing the added structure of the pivotable razor, would reduce the cost of the razor, thereby allowing the manufacturer to produce more at a lower cost.  In other words, reducing cost by simplifying products is known in the art. 

Placing the connection of Swanson on the “back” of the razor cartridge directly, as taught by Ferraro, would provide for the rear wall being interposed between the handle interface portion and the blade support portion such that the rear wall defines at least a portion of the blade support portion (see e.g., Swanson Figs. 3, 5, and 7, and Ferraro Figs. 1-2; see also annotated Fig. 4, below). 

    PNG
    media_image6.png
    683
    803
    media_image6.png
    Greyscale

In re Claim 2, Swanson, in view of Ferraro, for the reasons above in re Claim 1, teaches the shaving razor cartridge of claim 1 further comprising a second shoulder portion comprising a second interior shoulder surface (see annotated Fig. 7, above), wherein: the first shoulder portion extends laterally from the first sidewall such that the interior surface of the first sidewall meets with the first interior shoulder surface at the first interface (see annotated Fig. 7, above); 
the second shoulder portion extends laterally from the second sidewall such that the interior surface of the second sidewall meets with the second interior shoulder surface at a second interface (see annotated Fig. 7, above); 
the first perimeter extends additionally along the second interface (see both annotated Fig. 7 above); and 
the first interior shoulder surface and the second interior shoulder surface are each more proximate to the upper opening than the lower opening (in Swanson, the first interior surface shoulder and second interior shoulder surface include surfaces between the upper and lower opening and include surfaces that are closer to the upper opening than the lower opening).

In re Claim 4, Swanson, in view of Ferraro, for the reasons above in re Claim 1, teaches wherein interior surfaces of the front wall and the rear wall taper inwardly towards the upper opening (see annotated Fig. 5, below).

    PNG
    media_image7.png
    599
    563
    media_image7.png
    Greyscale

In re Claim 5, Swanson, in view of Ferraro, for the reasons above in re Claim 1, teaches the at least one razor blade extending laterally between opposing sides of the blade support portion (see Swanson, Fig. 2, #16); the lower opening has a first length that extends laterally along the handle interface portion (see annotated Fig. 7 below); the upper opening has a second length that extends laterally along the handle interface portion (see annotated Fig. 7 below); and the first length is greater than the second length (see annotated Fig. 7 below).

    PNG
    media_image8.png
    411
    842
    media_image8.png
    Greyscale


In re Claim 6, Swanson teaches a shaving razor cartridge (see e.g., Fig. 1 #14 and #12 – see also Col. 5, ll. 35-43) comprising: a housing that extends between a front end and a rear end (see Fig. 5, showing a front end and a rear end), the housing comprising: 
a blade support portion (see Fig. 1, area around #24) positioned between the front end and the rear end and comprising: 
a cap (see Fig. 2, #18); and a guard (see Fig. 2, #23) spaced from the cap and cooperating with the cap to define a shaving plane (see e.g. Figs. 1-2); and 
a handle interface portion positioned between the front end and the rear end and comprising (see Figs. 3 and 5, aperture in #14): 

a wall comprising a lower surface defining a lower opening (see annotated Fig. 5, above); 
an upper surface defining an upper opening (see annotated Fig. 5, above); and 
a shoulder portion comprising a shoulder surface (see annotate Fig. 7, above) and extending from the wall, the shoulder portion cooperating with the wall to define a handle receptacle (see Col. 5, ll. 27-33) 
 that extends between the upper opening and the lower opening (see annotated Fig. 5), the shoulder portion extending to the upper surface (see annotated Fig. 7, above); and 
at least one razor blade disposed in the blade support portion between the cap and the guard (see Figs. 1-5, #16), wherein the upper opening is more proximate the shaving plane than the lower opening (see Fig. 5); and a rear wall comprising a lower surface and an interior surface (see annotated Fig. 5, above); and the lower surface of the rear wall cooperates with the lower surface of the wall to define the lower opening (see annotated Fig, 5, above).

Swanson does not teach the connection at the back of the cartridge, and, as such does not teach the rear wall is interposed between the handle interface portion and the blade support portion such that the rear wall defines at least a portion of the blade support portion.

However, Ferraro teaches that it is old and well known to place the connection on the back of a cartridge (see e.g., Ferraro, Figs. 1-2, #15). In the same field of invention, replaceable razor cartridges/handles, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to utilize the connection structure of Swanson on the cartridge type of Ferraro, i.e. placing the aperture of Ferraro directly on the cartridge.   Doing so would allow the user the choice of either the blade cartridge type of Ferraro or the blade cartridge type of Swanson on the same handle.  Doing so would allow the user to have a fixed-style of razor cartridge that is replaceable, without having to dispose of the handle (see Ferraro, Col. 1, ll. 24-51). The Examiner notes that Ferraro teaches that one advantage of a disposable razor is price (see Ferraro, Col. 1, ll. 15-20).  As such, removing the added structure of the pivotable razor, would reduce the cost of the razor, thereby allowing the manufacturer to produce more at a lower cost.  In other words, reducing cost by simplifying products is known in the art.

Placing the connection of Swanson on the “back” of the razor cartridge directly, as taught by Ferraro, would provide for the rear wall being interposed between the handle interface portion and the blade support portion such that the rear wall defines at least a portion of the blade support portion (see e.g., Swanson Figs. 3, 5, and 7, and Ferraro Figs. 1-2 ;see also annotated Fig. 4, above). 

In re Claim 7, Swanson in view of Ferraro, for the reasons above in re Claim 6, teaches wherein: the wall comprises a sidewall (see annotated Fig. 3, above); and the shoulder portion extends laterally from the sidewall (see annotated Fig. 7, above).

In re Claim 8, Swanson in view of Ferraro, for the reasons above in re Claim 6, teaches the at least one razor blade extends laterally between opposing sides of the blade support portion (see Swanson, Fig. 2, #16); the lower opening has a first length that extends laterally along the handle interface portion (see annotated Fig. 7, above); the upper opening has a second length that extends laterally along the handle interface portion (see annotated Fig. 7 above); and the first length is greater than the second length (see annotated Fig. 7 above).

In re Claim 10, Swanson in view of Ferraro, for the reasons above in re Claim 6, teaches the at least one razor blade extends laterally between opposing sides of the blade support portion (see Swanson, Figs. 1-5 #16); the lower opening has a first width that extends longitudinally along the handle interface portion (see annotated Fig. 5, below “W1”); the upper opening has a second width that extends longitudinally along the handle interface portion (see annotated Fig. 5, below “W2”); and the first width is greater than the second width (see annotated Fig. 5, below – the claims were interpret in view of Applicant’s Specification on Pg. 11, ll. 1-13).

    PNG
    media_image9.png
    486
    624
    media_image9.png
    Greyscale


In re Claim 11, Swanson in view of Ferraro, for the reasons above in re Claim 6, teaches wherein the interior shoulder surface is more proximate the upper opening than the lower opening (the first interior surface shoulder and second interior shoulder surface include surfaces between the upper and lower opening and include surfaces that are closer to the upper opening than the lower opening). 

Response to Arguments
Applicant argues that that Ferraro does not teach “the rear wall of the chamber does not define a portion of the blade support portion.  The Examiner disagrees and points out that Ferraro teaches the rear wall of the chamber is part of the blade support portion, as this structure is “under” the blades and therefore “supports” the blades. 

    PNG
    media_image6.png
    683
    803
    media_image6.png
    Greyscale

Applicant argues that the combination of Swanson and Ferraro does not teach the rear wall being interposed between the handle interface portion and the blade support portion.  The Examiner respectfully disagrees.  As noted in annotated Fig. 4, above, portions of the rear wall are in between the blade support portion and the handle interface portion. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the structure illustrated in Applicant’s Figure 3) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In other words, all of the structure is not recited in the Claims. The examiner suggests adding structural limitations found in Applicant’s Fig. 3 in order to overcome the rejection. 
Applicant argues that because Swanson teaches a pivotable razor cartridge that one of ordinary skill would not look to the fixed razor cartridge of Ferraro.  The Examiner respectfully disagrees. The Examiner notes that Ferraro teaches that one advantage of a disposable razor is price (see Ferraro, Col. 1, ll. 15-20).  As such, removing the added structure of the pivotable razor, would reduce the cost of the razor, thereby allowing the manufacturer to produce more at a lower cost.  In other words, reducing cost by simplifying products is known in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724